FILED
                            UNITED STATES DISTRICT COURT                                FEB 102009
                            FOR THE DISTRICT OF COLUMBIA                          NANCY MAYER WHITTINGTON CLERk
                                                                                        U.S. DISTPIteT COURT'


COURTNEY ANTHONY BAILEY,

               Plaintiff,
       v.                                             Civil Action No.    09 0255
ALAN KAY,

               Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiffs application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and will dismiss the

complaint.

       Plaintiff alleges that, after charges against him were dismissed by the Superior Court of

the District of Columbia on February 17, 2005, he was detained at the D.C. Jail "for a period of

72 hours so that the State of Maryland could obtain custody of Plaintiff' pursuant to an

outstanding warrant. Compi. at 3. He further alleges that, during this 72-hour period, Deputy

United States Marshals "executed a federal arrest warrant over Plaintiffs person," and thereafter

Plaintiff appeared before Magistrate Judge Alan Kay. Id. It appears that Magistrate Judge Kay

held Plaintiff without bond and signed an Order committing him to the District of Maryland. !d.

at 3-4 & Ex. D (Commitment to Another District, Case No. 05-086M-01). In the United States

District Court for the District of Maryland, Plaintiff pled guilty to one count of possession with

intent to distribute controlled substances, and Plaintiff now faces removal from the United States

pursuant to the January 31, 2008 Order of a United States Immigration Judge. Id. & Ex. H

(excerpt from Order of Deportation). In this action, Plaintiff challenges the validity Magistrate
Judge Kay's Orders and demands injunctive relief such that Magistrate Judge Kay "take such

affirmative steps as may be necessary to remedy the past unlawful conduct," and that "all federal

agencies are enjoined "from enforcing or executing any judgment, order, decree, detainer, or rule

which stems from [Magistrate Judge] Kay's void orders." CompI. at 12.

        Generally, a plaintiff is expected to "present in one suit all the claims for relief that he

may have arising out of the same transaction or occurrence." Us. Indus., Inc. v. Blake Const.

Co., Inc., 765 F.2d 195, 205 (D.C. Cir. 1985) (citation omitted). Under the doctrine of res

judicata, a prior judgment on the merits of a plaintiff s claim bars the relitigation of the claim

and any other claims that could have been submitted to the Court. Allen v. McCurry, 449 U.S.

90,94 (1980) (res judicata bars not only those issues that were previously litigated, but also

those that could have been but were not raised); IA.M Nat'l Pension Fund v. Indus. Gear Mfg.

Co., 723 F.2d 944,949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might

have been litigated previously"); Flynn v. 3900 Watson Place, Inc., 63 F. Supp. 2d 18,22

(D.D.C. 1999) (quoting Shin v. Portals Confederation Corp., 728 A.2d 615,618 (D.C. 1999)).

        Here, review of this Court's docket shows that plaintiff either has raised or has had an

opportunity to raise the claims set forth in the instant complaint. See Bailey v. Kay, No. 08-0369,

2008 WL 576781, at *1 (D.D.C. Feb. 29, 2008) (Memorandum Opinion and Order dismissing

complaint with prejudice under 28 U.S.c. § 1915A(b)(2)), aff'd, No. 08-5066,2008 WL

4552141 (D.C. Cir. Oct. 10,2008) (per curiam). It is clear that Plaintiff had a prior opportunity

to seek injunctive relief, and, instead, sought only monetary damages from a defendant who is

immune from such a lawsuit. See, e.g., Mirales v. Waco, 502 U.S. 9 (1991); Forrester v. White,

484 U.S. 219 (1988). The Court therefore concludes that Plaintiffs claims are barred under the

doctrine of res judicata. See, e.g., Bodnar v. Chidester, No. 3:07 CV 0248, 2007 WL 1667948,
at   * (N.D. Ind. June 7, 2007) (concluding that prior dismissal with prejudice of claims against a
state court judge barred subsequent claims against the same judge). Accordingly, the Court will

dismiss this action with prejudice. An Order consistent with this Memorandum is issued

separately on this same date.




Date:   ~ . ;tg I tlDD 9